DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to correspondence filed on 8/11/2022. Claims 1-9, 12-19, 21-23 are currently pending and have been considered below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12-19, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-9, 12-19, 21-23 are determined to be directed to an abstract idea. 
The claims 1-9, 12-19, 21-23 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 
As per Step 1 of the analysis, Claims 1-9 are directed to a method (process); Claims 12-17 are directed to a non-transitory computer readable storage medium (article of manufacture); and claims 18-19, and 21-23 are directed to a system (apparatus); and consequently, claims 1-9, 12-19, 21-23 are directed to one of the four statutory categories of invention.
As per Step 2A-Prong 1 of the analysis, Claims 1, 12, and 18 are directed specifically to the abstract idea of survey management by: generating a survey question data table for a survey associated with a geographic area and one or more sub-geographic areas, wherein the survey question data table assigns a first survey question to a first timestamp trigger and a first sub-geographic area within the geographic area and assigns a second survey question to a second timestamp trigger and the first sub-geographic area; receiving geolocation information associated with a client, the geolocation information comprising location data correlated with timestamp data; determining that the geolocation information associated with the client corresponds to the geographic area associated with the survey; generating, in response to determining the geolocation information associated with the client corresponds to the geographic area, a custom survey by: querying the survey data comprising the survey question data table by utilizing the geolocation information to locate and query the survey question table; adding the first survey question to the custom electronic survey based on determining the geolocation information associated with the client relates to the first sub-geographic area and satisfies the first timestamp trigger; and excluding the second survey question based on determining the geolocation information associated with the client relates to the first sub-geographic area but does not satisfy the second timestamp trigger; and providing the custom survey to the client; which include certain methods of organizing human activities, specifically commercial or legal interaction (marketing, sales behavior and business relations) and/or managing personal behavior or relationships or interactions between people (social interactions between businesses and customers, or following rules and instructions to generate a custom survey for a specific customer). Dependent Claims 2-9, 13-17, 19, 21-23 simply further limit the abstract idea identified above for claims 1, 12, and 18, which includes methods of organizing human activities for similar reasons identified above for claim 1, 12, and 18. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
As per Step 2A-Prong 2 of the analysis, while the claims 1-9, 12-19, 21-23 recite, in addition to abstract idea identified above, hardware or software elements, such as a processor, client device, computer device, or memory or database or computer readable medium or electronic versions of survey documents (text), query[ing] the electronic {survey} database; these additional elements are invoked as a tool to merely perform instructions to apply the abstract idea in a particular technological environment and/or generally linking the abstract idea to a particular technological environment; which does not integrate the abstract idea in a practical application (MPEP 2106.05(f) and 2106.05(h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Alternatively, as per claims 1-9, 12-19, 21-23, receiving/sending/transmitting data/information among computer devices (such as receiving and providing limitations recited throughout these claims) are insignificant extra-solution activities based on mere data gathering (MPEP 2106.05(d) and/or 2106.05(g)), therefore these functions do not provide a practical application for the abstract idea identified above.
As per Step 2B of the analysis, while the claims 1-9, 12-19, 21-23 recite hardware or software elements, such as a processor, client device or memory or database or computer readable medium or electronic versions of survey documents (text), query[ing] the electronic {survey} database, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these additional elements are invoked as a tool to merely perform instructions to apply the abstract idea in a particular technological environment and/or generally linking the abstract idea to a particular technological environment. Mere application of an abstract idea in a particular technological environment and/or generally linking the abstract idea to a particular technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) and 2106.05(h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Alternatively, as per claims 1-9, 12-19, 21-23, receiving/sending/transmitting data/information among computer devices (such as receiving and providing limitations recited throughout these claims) are insignificant extra-solution activities and well-known, routine and conventional activities (MPEP 2106.05(d) and 2106.05(g)), therefore these functions do not provide significantly more to the abstract idea identified above. Therefore, since there are no limitations in the claims 1-9, 12-19, 21-23 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments filed on 8/11/2022 have been fully considered and found to be unpersuasive and insufficient to overcome all of the rejections from the previous Office action. Details are provided below.

Arguments on rejections under 35 U.S.C. 101:
Applicants argued that the claims are directed to a practical application based on a technological improvement. Examiner respectfully disagrees.
Applicant’s claimed invention does not pertain to the fact pattern of the Enfish case/decision, wherein the database/data storage technology is improved -specifically efficiency/speed of storing and retrieval- via a specific structure “self-referential table”. Whereas herein the applicant’s claimed invention, the argued limitation of “querying the electronic survey database … utilizing the geolocation information” simply defines a parameter that will be used in a generic data/database searching querying task, and no structural definition/changes are introduced to the database technology. “Querying a database…” merely fits “apply it” and/or “generally linking” options under practical application test of the subject matter eligibility analysis, and does not provide a practical application for the abstract idea identified. Further, note that the survey question data table does not provide a defined structure similar to the Enfish self-referential table.

Conclusion
Closest prior art to the invention include Volpe et al (US 2012/0330722), Tryfon (US 2010/0262462), Palombo (US 2013/0268319), and Scaffidi (C. Scaffidi, "An information system to ease the creation and deployment of context-aware, location-based surveys," 2016 11th Iberian Conference on Information Systems and Technologies (CISTI), 15-18 June 2016, pp. 1-7, doi: 10.1109/CISTI.2016.7521560). Note that while Volpe teaches location information including time/timestamp and using time difference between locations to determine if the user is traveling or spending time at a point of interest (para. 0055, 0089, 0099), Volpe does not teach adding a question based on a first timestamp threshold and excluding a question based on a second timestamp threshold. None of the prior art alone or in combination teach(es) the claims as amended by the applicant, wherein the novelty is not in a single limitation but rather in the combination of all limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624